Citation Nr: 9905397	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-28 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a left radical nephrectomy, currently evaluated 
as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel


INTRODUCTION

The veteran had active service from January 1955 to September 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran subsequently moved and 
his claims file was transferred to the RO in St. Louis, 
Missouri who certified the case to the Board.  

At a November 1998 hearing before the undersigned Member of 
the Board the veteran raised the issues of entitlement to 
secondary service connection for hyperkalemia, a back 
disorder, a neck disorder, and a head disorder.  These 
issues, however, are not currently developed or certified for 
appellate review.  Accordingly, these matters are referred to 
the RO for appropriate consideration.  


REMAND

The veteran contends that his postoperative residuals of a 
left radical nephrectomy are more severely disabling than 
reflected by the 30 percent rating assigned.  He asserts that 
he has pathology in the remaining kidney resulting in 
decreased renal function and an overall decrease in health.  
He also contends that his VA examination in April 1997 was 
not adequate to evaluation his condition.

In support of this claim the veteran testified at the 
aforementioned hearing that after having his kidney removed 
in 1994, he moved to Texas where he was treated at the VA 
outpatient clinic in El Paso and at the Beaumont Army Medical 
Center.  He reports that while copies of his medical 
treatment records from both of these providers for the period 
from late 1995 to early 1997 are of record, additional 
records are remain available.  Moreover, the veteran 
testified that he is receiving ongoing treatment at the 
Fayetteville, Arkansas VA Outpatient Clinic and that records 
after July 1997 should be secured.  Accordingly, further 
development is in order.

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain legible copies 
of any available treatment records for 
the veteran pertaining to care provided 
at the VA clinic in Fayetteville, 
Arkansas, since July 1997, and at the VA 
clinic in El Paso, Texas and Beaumont 
Army Medical Center since 1995.  All 
attempts to secure these records should 
be carefully documented in the claims 
file.  All documents obtained should be 
associated with the claims folder.

2.  Additionally, in order to secure the 
most up to date information concerning 
the status of the appellant's kidney 
disorder, the RO after securing any 
available medical records, should 
schedule the veteran for a special VA 
genitourinary examination to determine 
the nature and extent of his 
postoperative residuals of a left radical 
nephrectomy.  The examiner must review 
the veteran's claims file.  All indicated 
testing must be conducted and all 
clinical manifestations should be 
reported in detail.  Based upon the 
examination and review of the record, the 
examiner should proffer an opinion, with 
supporting analysis, as to the level of 
renal dysfunction, if any, resulting from 
the veteran's service-connected 
disability, in light of the criteria 
specified in 38 C.F.R. § 4.115a (1998).  
In this respect, specific commentary 
should be offered as BUN values, the 
presence or absence of any edema and its 
frequency, and the presence or absence of 
albuminuria.  Reasons and bases for all 
conclusions should be provided.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

If following review any determination made remains 
unfavorable to the appellant, a supplemental statement of the 
case which sets forth the evidence received since the most 
recent statement of the case should be issued to the 
appellant and his representative.  They should be given the 
appropriate period of time in which to respond.  Thereafter, 
the case should be returned to the Board for further 
consideration, if in order.  The purposes of this remand are 
to obtain additional medical information and afford the 
appellant due process.  No action is required of the 
appellant until he receives further notice. 



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


